Exhibit 99.2 Table of Contents Consolidated Statements of Operations 2 Consolidated Balance Sheets 3 Funds From Operations 4 Selected Financial Data 5 Components of Net Asset Value 6 Property Overview 7-8 Consolidated Leasing Activity 9 Consolidated Lease Expirations 10 Disposition Summary 11 Development Overview 12 Redevelopment Overview 13 Indebtedness 14 Capitalization and Fixed Charge Coverage Ratio 15 Debt Covenants 16 Investment in Unconsolidated Joint Ventures Summary 17 Guidance 18 Definitions 19-21 Forward-Looking Statements
